                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


Edward Butowsky, in his personal and
professional capacities,
                                              Case No. 4:19-cv-00180-ALM-KPJ
                            Plaintiff,
       v.

Michael Gottlieb, et al.,

                            Defendants.




              NOTICE OF SUPPLEMENTAL AUTHORITY BY
  DEFENDANTS GOTTLIEB, GOVERNSKI AND BOIES SCHILLER FLEXNER LLP
       On March 3, 2020, the Court held a status conference during which it indicated that it

would inter alia permit Plaintiff to file an amended complaint, thereby requiring all parties to re-

file motions to dismiss, which have been fully briefed and awaiting resolution for six months.1

Defendants Michael Gottlieb, Meryl Governski, and Boies Schiller Flexner LLP (“BSF

Defendants”) are dissimilarly situated from the other defendants, and respectfully submit this

notice to alert the Court to activity in the United States District Court for the District of

Columbia (“First-Filed Court”) that the First-Filed Court has urged this Court to consider

without delay. This development from the First-Filed Court should be taken into account before

issuing any order permitting Plaintiff to re-set deadlines and continue to prosecute this case

against the BSF Defendants for many additional months without a decision on the First-to-File

motion, a motion which the new facts to be alleged by Plaintiff could not possibly have any

bearing as to the legal question at issue.

       During the same precise time as this Court held its status conference, Judge Richard Leon

of the First-Filed Court held a status conference in the underlying matter, Rich v. Butowsky et al,

No. 18-681 (RJL) (D.D.C.).        Plaintiff Aaron Rich’s motion seeking an anti-suit injunction

enjoining Defendant Butowsky’s litigation against the BSF Defendants in this case remains

pending. Id. Dkt. 52. During the status conference, Judge Leon expressed concern that this

Court had not yet issued a ruling on the pending motions to dismiss, stated the view that the

First-Filed Court had been patient allowing the overlapping litigation before this Court some

time to be resolved, but that the First-Filed Court was disinclined to permit this litigation, which

is interfering with the First-Filed Court’s jurisdiction, to continue. Judge Leon stated that he had

never before granted an anti-suit injunction, but he believed he would be forced to do so if this


1
  In addition to a motion to dismiss based on personal jurisdiction (Dkt. 104), the BSF
Defendants’ filed a motion based on various additional defenses, including the first-to-file rule
and litigation privilege—neither of which can be cured by amendment. See Dkt. 105.

                                                 2
matter is not resolved promptly. Judge Leon asked Defendant Michael J. Gottlieb, who was

arguing on behalf of the Plaintiff in that case, to inform this Court that he was on the precipice of

enjoining this lawsuit based upon the BSF Defendants’ motion for an anti-suit injunction. After

Defendant Gottlieb explained that this Court was holding a status conference at exactly the same

time, Judge Leon ordered the parties before him to provide an update on this lawsuit on March

17, 2020.2 Judge Leon’s guidance confirms the view he first articulated seven months ago, when

he expressed concern about the substantial overlap between the First-Filed suit and this one,

opined that “the simplest solution” is for this Court to dismiss the case as to the BSF Defendants,

and admonished Plaintiff’s former counsel in the First-Filed Lawsuit, stating that “I would

strongly recommend that you talk to your client, while proceeding on this track here, the wisdom

of agreeing to the motion to dismiss the suit against the lawyers for Boies Schiller down there.”

Dkt. 75 at 2021.

       The BSF Defendants respectfully submit this Notice of Supplemental Authority based

upon the first-to-file rule, which requires this Court to defer to Judge Leon’s authority as the

First-Filed Court. See Dkt. 1053; see also Cadle Co. v. Whataburger of Alice, Inc., 174 F.3d 599,

605–06 (5th Cir. 1999) ("Once the likelihood of a substantial overlap between the two suits ha[s]

been demonstrated, it [is] was no longer up to the [second filed court] to resolve the question of

whether both should be allowed to proceed.” (alterations in original)); Save Power Ltd. v. Syntek

Fin. Corp., 121 F.3d 947, 95051 (5th Cir. 1997) (the role of this Court is “properly limited” to

determining only whether the Moving Defendants have demonstrated a “likelihood of substantial



2
  The BSF Defendants will file the transcript from the status conference before Judge Leon as
soon as it is available, but did not want to delay notifying this Court.
3
 The first-to-file argument is fully briefed in one of the BSF Defendants’ pending motions (Dkt.
105), which is one of the motions on which the Court indicated on February 18, 2020 it was
prepared to issue recommendations in the “near future.” See Dkt. 194.

                                                 3
overlap” between these two federal actions); W. Gulf Mar. Ass’n v. ILA Deep Sea Local 24, S.

Atl. & Gulf Coast Dist. of ILA, AFL-CIO, 751 F.2d 721, 728–29 (5th Cir. 1985) (federal courts,

including the Fifth Circuit, “long have recognized that the principle of comity requires federal

district courts—courts of coordinate jurisdiction and equal rank—to exercise care to avoid

interference with each other’s affairs” where two parallel federal actions have a likelihood of

“substantial overlap” (emphasis added));      Gateway Mortg. Grp., L.L.C. v. Lehman Bros.

Holdings, Inc., 694 F. App’x 225, 227 (5th Cir. 2017); KCCR, Inc. v. Brunner, 2010 WL

4236868, at *5 (S.D. Tex. Oct. 21, 2010); Cadle Co. v. Whataburger, Inc., 97-CA-1502, 1998

U.S. Dist. LEXIS 22017, at *3 (W.D. Tex. Mar. 16, 1998), aff’d 174 F.3d 599 (5th Cir. 1999).



Dated: March 4, 2020                         /s/ Paul J. Skiermont

                                             SKIERMONT DERBY LLP
                                             Paul J. Skiermont (TX Bar No. 24033073)
                                             Steven J. Udick (TX Bar No. 24079884)
                                             1601 Elm Street, Suite 4400
                                             Dallas, TX 75201
                                             Tel: (214) 978-6600
                                             Fax: (214) 978-6601
                                             pskiermont@skiermontderby.com
                                             sudick@skiermontderby.com

                                             Attorneys for Defendants Michael Gottlieb, Meryl
                                             Governski, and Boies Schiller Flexner LLP



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2020, a true and correct copy of the foregoing document

was served on all parties of record via the Court’s ECF filing system.


                                             /s/ Paul J. Skiermont




                                                4
